The matter on file in this case appears to be an original action on a foreign decree (Navajo County Superior Court, Arizona) with respect to child support and the disposal of community property.
While the Courts of the Navajo Nation do recognize foreign judgments and will enforce them under principles of comity, this is not the Navajo Court for an action on a foreign judgment. The general jurisdiction of this Court, other than specific grants of jurisdiction for special actions, encompasses only appeals from the final judgments and orders of the District Courts of the Navajo Nation. 7 NTC Sec. 302.
Therefore this action is dismissed on the motion of the court for a lack of jurisdiction.